IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


JUNE L. ULSH                  : No. 537 MAL 2014
                              :
                              : Petition for Allowance of Appeal from the
                              : Order of the Commonwealth Court
                              :
          v.                  :
                              :
                              :
ZONING HEARING BOARD OF LOWER :
PAXTON TOWNSHIP AND TRIPLE    :
CROWN CORPORATION             :
                              :
                              :
PETITION OF: TRIPLE CROWN     :
CORPORATION                   :


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of January, 2015, the Petition for Allowance of Appeal

is DENIED.